DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 were previously pending and subject to a non-final rejection dated August 26, 2022. In Response, submitted November 22, 2022, claims 1, 2, and 6-10 were amended, and claims 3-5, and 11 were cancelled. Therefore, claims 1, 2, 6-10, and 12-13 are currently pending and subject to the following final rejection.

Response to Suggestions
Examiner acknowledges amendments in response to the suggestions provided in the Office Action.

Response to Objections
Examiner acknowledges the specification amendments made in response to the Office Action. No additional elements were added with these amendments and the objections are withdrawn.

Examiner acknowledges the cancellation of Claim 11 rendering the objection associated with that claim as moot, and the objection is withdrawn.

Response to Double Patenting
Examiner acknowledges the Terminal Disclaimers submitted on November 22, 2022, and accepted on November 25, 2002, in association with co-pending Application 17/117,548 and U.S. Patent No. 11,074,769, and the rejection is overcome.

Response to Arguments
Applicant’s remarks on Pages 9-10 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 101, have been fully considered and are not found persuasive.
On Pages 9-10 of the Response, Applicant argues “wherein telematic device detecting graduated misuse events triggers communicating said location data of said vehicle from said at least one telematics device to said vehicle share platform to track said vehicle” provides significant improvements over past approaches by reserving or eliminating communication resources, such that communication of location data is limited or avoided altogether when there is no misuse event and improves upon conventional technology.
Examiner respectfully disagrees and notes that claim 1 initially recites, “said telematic device communicating shared vehicle data to a vehicle share platform” wherein “said shared vehicle data including…. location data”. That is, the telematic device already communicates location data to the vehicle share platform, and the subsequent recitation “communicating said location data of said vehicle….to track said vehicle” is merely intended use. As such, if Applicant’s intent is for the telematic device to limit or only track said location data when said misuse event is detected, then Examiner suggests Applicant more carefully claim such distinction. Therefore, as will be discussed further below in the detailed rejection, as currently claimed, the telematic device communicating data merely amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)).

Applicant’s remarks on Pages 10-12 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 103, have been fully considered but are moot in view of the amended claims and amended references. 
Oesterling in view of Bergerhoff, as will be discussed further below in the detailed rejection, teaches the full scope of claims put forth in the Response. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12,2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable over the Prior Art
Claim 13 is allowable over the prior art; however the claim is rejected under 35 U.S.C. 112(a) and (b) as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-10, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “said at least one telematic device detecting a graduated misuse event of the vehicle based, at least in part, on …  said reservation data including said vehicle share limits, said graduated misuse event including a degree to which said vehicle is outside said vehicle share limit whereby said graduated misuse event is categorized as either a major misuse event or a minor misuse event” The above bolded language appears to be new subject matter.
  Examiner initially notes that while there is no haec verba requirement, newly added claim limitations must be supported in the specification through express, implicitly, or inherent disclosure (MPEP 2183). Further, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skilled would have understood, at the time the patent application was filed, that the description requires the limitation," Hyatt v. Boone, 146 F.3d 1348,1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998), MPEP 2163.
Examiner notes that Paragraph [0052] of Applicant’s Specification states that “a misuse event is selected from the group consisting of “an invalid user, invalid reservation, movement event, location event, harsh event, speed event, geofence event or a biometric event”, wherein:
(A) In regard to a location event, Paragraph [0169] sates that “The limit may also be…. graduated to indicate a degree of the vehicle…being outside the limit.” 
(B) In regard to a harsh event, Paragraph [0170] states that “The thresholds may also be graduated to indicate the degree of the harsh event”. 
(C) In regard to the speed event, Paragraph [0171]  states that “A speed event is determined when the telematic device or the GPS device provide an indication above a defined threshold…The speed thresholds may also be graduated to indicate the degree of a speed event such as a minor or major speed violation.” (emphasis added)
That is, the only misuse event that is both “graduated” and “categorized as either a major misuse event or a minor misuse event” is a (C) a speed event. Examiner notes, however, there is no support in the specification, for the “said at least one telematic device detecting a graduated misuse [speed] event of the vehicle based, at least in part, on…said reservation data including said vehicle share limits”, as the speciation only supports “A speed event… determined when the telematic device ….provide an indication above a defined threshold” and is silent on making the determination based on “said reservation data including said vehicle share limits.”
As such, in regard to Claim 2, the above portion of the Specification provides support for a graduated misuse event categorized as either a major misuse event or a minor misuse event only when the graduated misuse event is a speed event. Therefore, there is no support provided for the graduated misuse event to also be categorized as “a major or minor event for an invalid user, invalid reservation, movement event, location event, harsh event…, geofence event or biometric event” as recited in Claim 2.
Similar issues exist for: claim 6, “wherein said graduated misuse event is a said movement event"; claim 7, “wherein said graduated misuse event is said location event”; claim 8, “wherein said graduated misuse event is said harsh event”; and claim 10 “wherein said graduated misuse event is said geofence event”, and are rejected similar to claim 2.
Claims 9, 12, and 13 are rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “major” and “minor” in claim 1 are a relative term which renders the claim indefinite. The terms “major” and “minor” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (see Para. [0171] of the Specification), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes a major misuse event will be interpreted as driving above a posted speed limit, and a minor misuse event will be interpreted as driving at fast speeds in an area without a posted speed limit, such as a parking lot. Claims 2, 6-10, and 12-13 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-2, and 6-10 are directed to a device (i.e., a machine). Therefore, claims 1-2, and 6-10 all fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 1 substantially recites logging shared vehicle data, said shared vehicle data including accelerometer data and location data; communicating shared vehicle data; receiving reservation data including vehicle share limits; identifying said at least one unique personal attribute, said at least one unique personal attribute associated with said reservation data and said vehicle share limits; detecting a graduated misuse event of the vehicle based, at least in part, on said accelerometer data or said location data, and said reservation data including said vehicle share limits, said graduated misuse event including a degree to which said vehicle is outside said vehicle share limit whereby said graduated misuse event is categorized as either a major misuse event or a minor misuse event; detecting said  graduated misuse event triggers communicating said location data of said vehicle in order to tracking said vehicle.
The limitations stated above are processes/functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial or legal interaction or managing personal behavior or relationships or interactions between people) of managing shared vehicle misuse. Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of: (i) a telematic device (capable to communicate to communicate with a vehicle and other devices over a wireless communication network), (ii) a vehicle, and (iii) a vehicle share platform.
 The additional elements of (iii) a vehicle share platform are recited at a high-level of generality (See Para. 119 of Applicant’s PG Publication discussing the vehicle, Para. 109 discussing the vehicle share platform), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The additional element of (i) a telematic device (capable to communicate to communicate with a vehicle and other devices over a wireless communication network), is recited at a high-level of generality (See Para. 128 disclosing the telematic device sending and receiving data from a remote platform through communications circuitry) when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Furthermore, (i) a telematic device sending and receiving data, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)).
The additional element of (ii) a vehicle is recited at a high-level of generality (See Para. 112 disclosing a vehicle) when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination [See Figure. 1A showing all the additional elements (i) a telematic device (capable to communicate to communicate with a vehicle and other devices over a wireless communication network), (ii) a vehicle, and (iii) a vehicle share platform in combination], do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (i) a telematic device sending and receiving data, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (ii) telematic device is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network, performing repetitive calculations) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Para. 128 of Applicant’s PG Publication, generically disclose the device, as communicating the data to a remote platform and a receiving data from a remote platform at a high-level of generality demonstrating the well-understood, routine, conventional nature of the (i) telematic device sending and receiving data.
Therefore, the additional elements of: (i) a telematic device (capable to communicate to communicate with a vehicle and other devices over a wireless communication network), (ii) a vehicle, and (iii) a vehicle share platform, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination [See Figure. 1A showing all the additional elements (i) a telematic device (capable to communicate to communicate with a vehicle and other devices over a wireless communication network), (ii) a vehicle, and (iii) a vehicle share platform in combination], nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims 2, and 6-10 merely narrow the previously recited abstract idea limitations. For reasons described above with respect to claim 1 these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2 and 6-10 are also ineligible.
Examiner notes that claims 12 and 13 are not rejected under 32 U.S.C. 101 for subject matter eligibility.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2,and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oesterling (US 20190259227).

Claim 1:
Oesterling teaches:

A device for identifying vehicle share misuse, the device comprising: 
(Oesterling – [0061] – “The information can be sent to the wireless communication device 30 (or other central vehicle computer) automatically upon receiving a request from the device/computer, or automatically upon certain conditions being met, such as when the BCM recognizes vehicle misuse or other condition that may affect the overall quality of care (QoC) (i.e., the QoC of the vehicle renter during the reservation).”)
at least one telematic device communicating with a vehicle,
(Oesterling – [0032] – “The vehicle can obtain the vehicle monitoring information at a central vehicle computer of the vehicle. The central vehicle computer can be any of a number of vehicle system modules (VSMs), including a telematics unit, an infotainment unit, a body control module (BCM), or a wireless communications device.”]
when connected thereto, to monitor the vehicle to log shared vehicle data,
(Oesterling – [0031] – “Vehicle monitoring information can be collected at the vehicle based on the sensor information and then sent to a remote facility, such as the one that established the reservation or another remote facility. The vehicle monitoring information can be used to determine the overall QoC.” [0041] – “The P2P vehicle sharing database can include various information for use in the P2P vehicle backend services application and/or for other uses. The P2P vehicle sharing information can be stored on one or more P2P vehicle sharing databases, and can include user account information, vehicle reservation information, vehicle availability information, P2P reporting information, vehicle location information, vehicle monitoring information (log shared vehicle data), and/or vehicle specification information.”)
said shared vehicle data including accelerometer data and location data;
(Oesterling – [0041] – “The P2P vehicle sharing database can include various information for use in the P2P vehicle backend services application and/or for other uses. The P2P vehicle sharing information can be stored on one or more P2P vehicle sharing databases, and can include user account information, vehicle reservation information, vehicle availability information, P2P reporting information, vehicle location information, vehicle monitoring information, and/or vehicle specification information.” [0066] – “The movement sensors 44 can be used to obtain movement or inertial information concerning the vehicle, such as vehicle speed, acceleration, yaw (and yaw rate), pitch, roll, and various other attributes of the vehicle concerning its movement as measured locally through use of onboard vehicle sensors. The movement sensors 44 can be mounted on the vehicle in a variety of locations, such as within an interior vehicle cabin, on a front or back bumper of the vehicle, and/or on the hood of the vehicle 12. The movement sensors 44 can be coupled to various other VSMs directly or via communications bus 58.”)
at least one unique personal attribute associated with said at least one telematic device;
(Oesterling – [0097] – “reservation information can be sent to the vehicle (telematic device). This information can include a variety of information, including, for example, a virtual vehicle key, a reservation identifier, a vehicle renter identifier, a vehicle manager identifier (unique personal attribute), vehicle manager contact information, reservation start location, reservation end location, reservation start time, reservation end time, reservation geographical boundaries or limits, other vehicle reservation constraints, information of the renter's personal SRWC device, user account information pertaining to the vehicle renter and/or the vehicle manager, and/or vehicle monitoring preferences.”)
said at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a wireless communication network;
(Oesterling – [0034] – “as well as any other networking components required to connect wireless carrier system 70 with the land network 76 or to connect the wireless carrier system with user equipment (UEs, e.g., which can include telematics equipment in vehicle 12)” [0081] – “the wireless communications device 30 is a telematics unit ( or telematics control unit) that is capable of carrying out cellular communications using one or more cellular carrier systems 70.”)
said at least one telematic device communicating said shared vehicle data to a vehicle share platform and
(Oesterling – [0031] – “Vehicle monitoring information (shared vehicle data) can be collected at the vehicle based on the sensor information and then sent to a remote facility, such as the one that established the reservation or another remote facility. The vehicle monitoring information can be used to determine the overall QoC.” [0041] – “The P2P vehicle sharing database (vehicle share platform) can include various information for use in the P2P vehicle backend services application and/or for other uses. The P2P vehicle sharing information can be stored on one or more P2P vehicle sharing databases, and can include user account information, vehicle reservation information, vehicle availability information, P2P reporting information, vehicle location information, vehicle monitoring information (shared vehicle data), and/or vehicle specification information.”)
said at least one telematic device receiving reservation data from said vehicle share platform,
(Oesterling – [0089] – “where the method 100 is carried out as a part of a peer-to-peer (P2P) vehicle sharing network (vehicle share platform), [0097] – “reservation information can be sent to the vehicle (can be carried out by wireless communication telematic device described in [0081]). This information can include a variety of information, including, for example, a virtual vehicle key, a reservation identifier, a vehicle renter identifier, a vehicle manager identifier, vehicle manager contact information, reservation start location, reservation end location, reservation start time, reservation end time, reservation geographical boundaries or limits, other vehicle reservation constraints, information of the renter's personal SRWC device, user account information pertaining to the vehicle renter and/or the vehicle manager, and/or vehicle monitoring preferences.”)
said reservation data including vehicle share limits;
(Oesterling – [0097] – “reservation information can be sent to the vehicle (can be carried out by wireless communication telematic device described in [0081]). This information can include a variety of information, including, for example, a virtual vehicle key, a reservation identifier, a vehicle renter identifier, a vehicle manager identifier, vehicle manager contact information, reservation start location, reservation end location, reservation start time, reservation end time, reservation geographical boundaries or limits, other vehicle reservation constraints (share limits), information of the renter's personal SRWC device, user account information pertaining to the vehicle renter and/or the vehicle manager, and/or vehicle monitoring preferences.”)
said at least one telematic device identifying said at least one unique personal attribute,
(Oesterling – [0097] – “reservation information can be sent to the vehicle (can be carried out by wireless communication telematic device described in [0081]). This information can include a variety of information, including, for example, a virtual vehicle key, a reservation identifier, a vehicle renter identifier, a vehicle manager identifier (unique personal identifier), vehicle manager contact information, reservation start location, reservation end location, reservation start time, reservation end time, reservation geographical boundaries or limits, other vehicle reservation constraints (share limits), information of the renter's personal SRWC device, user account information pertaining to the vehicle renter and/or the vehicle manager, and/or vehicle monitoring preferences.” [0116] – “determining whether the vehicle user is a vehicle renter or a vehicle manager can be done by comparing the user or device identifier to a pre-stored device identifier or user identifier at the vehicle, which can be associated with the vehicle manager.”)
said at least one unique personal attribute associated with said reservation data and said vehicle share limits
(Oesterling – [0097] – “reservation information can be sent to the vehicle (can be carried out by wireless communication telematic device described in [0081]). This information can include a variety of information, including, for example, a virtual vehicle key, a reservation identifier, a vehicle renter identifier, a vehicle manager identifier (unique personal identifier), vehicle manager contact information, reservation start location, reservation end location, reservation start time, reservation end time, reservation geographical boundaries or limits, other vehicle reservation constraints (share limits), information of the renter's personal SRWC device, user account information pertaining to the vehicle renter and/or the vehicle manager, and/or vehicle monitoring preferences.” [0116] – “determining whether the vehicle user is a vehicle renter or a vehicle manager can be done by comparing the user or device identifier to a pre-stored device identifier or user identifier at the vehicle, which can be associated with the vehicle manager.”)
said at least one telematic device detecting a graduated misuse event of the vehicle based, at least in part, on said accelerometer data or said location data, and  said reservation data including said vehicle share limits,
(Oesterling – [0119] – “In step 440, an indication of vehicle misuse is received. Vehicle misuse can include operational vehicle misuse and/or depreciative vehicle misuse. Operational vehicle misuse can include misuse relating to vehicle operations, including driving on the wrong side of the road ( or in the wrong direction), driving without a seatbelt secured over the driver (or other passenger), driving at speeds over the maximum speed limit, accelerating the vehicle (accelerometer data) above an acceleration threshold (vehicle share limit), driving the vehicle outside (location data) a defined geographical boundary (e.g., which can be based on vehicle constraint parameters defined by the vehicle manger) (vehicle share limit)” [0120] – “The extent of the vehicle misuse can thus be used to select an amount within the range of QoC amounts (graduated misuse event) and this selected amount can then be used in determining the overall QoC.”)
said graduated misuse event including a degree to which said vehicle is outside said vehicle share limit 
(Oesterling – [0120] – “The extent of the vehicle misuse can thus be used to select an amount within the range of QoC amounts (graduated misuse event) and this selected amount can then be used in determining the overall QoC.”)
whereby said graduated misuse event is categorized as either a major misuse event or a minor misuse event;
(Oesterling – [0119] – “driving at speeds over the maximum speed limit (major misuse event)” [0123] – “driving at fast speeds in a parking lot (minor misuse event)”)
wherein said at least one telematic device detecting said graduated misuse event triggers communicating said location data of said vehicle from said at least one telematics device to said vehicle share platform to track said vehicle
(Oesterling – [0117] – “the vehicle monitoring process can evaluate the sensor information to determine whether vehicle misuse ( or potential vehicle misuse) is present or whether any notable vehicle operating states or events are present (e.g., a collision, a new DTC). In one embodiment, the vehicle can use a set of triggers or conditions that are associated with ( or that, when satisfied, indicate) vehicle misuse. These triggers or conditions can be based on sensor information that is to be obtained by one or more particular VSMs and, thus, the sensor information obtained by those particular VSMs can be evaluated in light of the triggers or conditions. The vehicle monitoring process can include collecting a variety of information, such as sensor information pertaining to those particular VSMs, vehicle location information, and/or data indicating compliance or non-
compliance with vehicle constraints. This information can be reported back to the vehicle backend services facility 80.”

Claim 2:
Oesterling as taught in Claim 1 teaches those limitations. Oesterling further teaches:

wherein said graduate misuse event is selected from the group consisting of an invalid user, invalid reservation, movement event, location event, harsh event, speed event, geofence event or biometric event.
(Oesterling – [0066] – “The movement sensors 44 can be used to obtain movement or inertial information concerning the vehicle (movement event),” [0077] – “As mentioned above, the image data can be processed to recognize certain facial features of the vehicle user. The vehicle can then compare the recognized facial features of the vehicle user with facial recognition data (biometric event) ( e.g., image data of the user's face, facial feature data) corresponding to the P2P user that reserved the vehicle 12. … This facial recognition step can be used to authenticate that the operator of the vehicle is the P2P user that reserved the vehicle 12 (invalid user).” [0100] – “the second part 300 can be carried out after the beginning of a reservation start period, such as at the reservation start time … upon the vehicle receiving a notification that the P2P vehicle renter has arrived, that the vehicle renter has been authenticated (invalid reservation)” [0119] – “Operational vehicle misuse can include misuse relating to vehicle operations, including driving on the wrong side of the road ( or in the wrong direction), driving without a seatbelt secured over the driver (or other passenger), driving at speeds over the maximum speed limit (speed event), accelerating the vehicle above an acceleration threshold (harsh event), driving the vehicle outside a defined geographical boundary (location and geofence events) (e.g., which can be based on vehicle constraint parameters defined by the vehicle manger)” [0120] – “The extent of the vehicle misuse can thus be used to select an amount within the range of QoC amounts (graduated misuse event) and this selected amount can then be used in determining the overall QoC.”

Claim 6:
Oesterling as taught in Claim 2 teaches those limitations. Oesterling further teaches:

wherein said graduated misuse event is said movement event,
(Oesterling - [0066] – “The movement sensors 44 can be used to obtain movement or inertial information concerning the vehicle (movement event),”)
wherein said movement event is detected by comparing engine data obtained from at least one telematic device with reservation data to determine movement and an invalid reservation
(Oesterling – [0066] – “The movement sensors 44 can be used to obtain movement or inertial information concerning the vehicle (movement event),” [0122] – “The vehicle can continuously be monitoring certain components or VSMs of the vehicle through sending a VSM status query message from the wireless communications device (or other central vehicle computer) to one or more VSMs via the communications bus 58 and, in response, receiving a VSM status message from the one or more VSMs, which can include a VSM state or sensor information obtained by the VSM.” [0130] – “the vehicle can receive authentication/authorization information from a vehicle user (verifying valid reservation data) at, for example, the time when the vehicle user is detected to be at or near the vehicle. …when the vehicle determines that the vehicle user is the vehicle renter ( or appears to be the vehicle renter), then the vehicle may carry out the vehicle monitoring process and other related steps. (determining events by monitoring sensors)”)

Claim 7:
Oesterling as taught in Claim 2 teaches those limitations. Oesterling further teaches:

wherein said graduated misuse event is said location event, wherein said location event is detected by comparing location data obtained from at least one telematic device with said reservation data to determine an invalid location of said vehicle
(Oesterling – [0119] – “Operational vehicle misuse can include misuse relating to vehicle operations, including driving on the wrong side of the road ( or in the wrong direction), driving without a seatbelt secured over the driver (or other passenger), driving at speeds over the maximum speed limit, accelerating the vehicle above an acceleration threshold, driving the vehicle outside a defined geographical boundary (e.g., which can be based on vehicle constraint parameters defined by the vehicle manger) (location event)” [0122] – “The vehicle can continuously be monitoring certain components or VSMs of the vehicle through sending a VSM status query message from the wireless communications device (or other central vehicle computer) to one or more VSMs via the communications bus 58 and, in response, receiving a VSM status message from the one or more VSMs, which can include a VSM state or sensor information obtained by the VSM.” [0130] – “the vehicle can receive authentication/authorization information from a vehicle user (verifying valid reservation data) at, for example, the time when the vehicle user is detected to be at or near the vehicle. …when the vehicle determines that the vehicle user is the vehicle renter (or appears to be the vehicle renter), then the vehicle may carry out the vehicle monitoring process and other related steps. (determining events by monitoring sensors)”)

Claim 8:
Oesterling as taught in Claim 2 teaches those limitations. Oesterling further teaches:

wherein said graduated misuse event is said harsh event, wherein said harsh event is detected by comparing accelerometer data with harsh event thresholds to determine a harsh event indication and trigger communicating said harsh event indication with at least one unique personal attribute to said vehicle share platform. (Oesterling – [0119] – “Operational vehicle misuse can include misuse relating to vehicle operations, including driving on the wrong side of the road ( or in the wrong direction), driving without a seatbelt secured over the driver (or other passenger), driving at speeds over the maximum speed limit, accelerating the vehicle above an acceleration threshold (harsh event)” [0122] – “The vehicle can continuously be monitoring certain components or VSMs of the vehicle through sending a VSM status query message from the wireless communications device (or other central vehicle computer) to one or more VSMs via the communications bus 58 and, in response, receiving a VSM status message from the one or more VSMs, which can include a VSM state or sensor information obtained by the VSM.” [0130] – “the vehicle can receive authentication/authorization information from a vehicle user (verifying valid reservation data and unique personal identifier) at, for example, the time when the vehicle user is detected to be at or near the vehicle. …when the vehicle determines that the vehicle user is the vehicle renter (or appears to be the vehicle renter), then the vehicle may carry out the vehicle monitoring process and other related steps. (determining events by monitoring sensors)”)

Claim 9:
Oesterling as taught in Claim 2 teaches those limitations. Oesterling further teaches:

wherein said graduated misuse event is said speed event, wherein said speed event is detected by comparing engine data or GPS data with speed event thresholds to determine a speed event indication and trigger communicating a said speed event indication with at least one unique personal attribute to said vehicle share platform.
(Oesterling – [0119] – “Operational vehicle misuse can include misuse relating to vehicle operations, including driving on the wrong side of the road ( or in the wrong direction), driving without a seatbelt secured over the driver (or other passenger), driving at speeds over the maximum speed limit, (speed event)” [0122] – “The vehicle can continuously be monitoring certain components or VSMs of the vehicle through sending a VSM status query message from the wireless communications device (or other central vehicle computer) to one or more VSMs via the communications bus 58 and, in response, receiving a VSM status message from the one or more VSMs, which can include a VSM state or sensor information obtained by the VSM.” [0123] – “driving at fast speeds in a parking lot (speed event)” [0130] – “the vehicle can receive authentication/authorization information from a vehicle user (verifying valid reservation data and unique personal identifier) at, for example, the time when the vehicle user is detected to be at or near the vehicle. …when the vehicle determines that the vehicle user is the vehicle renter (or appears to be the vehicle renter), then the vehicle may carry out the vehicle monitoring process and other related steps. (determining events by monitoring sensors)”)

Claim 10:
Oesterling as taught in Claim 2 teaches those limitations. Oesterling further teaches:
wherein said graduated misuse event is said geofence event, wherein said geofence event is detected, at least in part, by comparing GPS location data of said vehicle with said reservation data to determine a geofence violation
(Oesterling – [0119] – “Operational vehicle misuse can include misuse relating to vehicle operations, including driving on the wrong side of the road ( or in the wrong direction), driving without a seatbelt secured over the driver (or other passenger), driving at speeds over the maximum speed limit, accelerating the vehicle above an acceleration threshold, driving the vehicle outside a defined geographical boundary (e.g., which can be based on vehicle constraint parameters defined by the vehicle manger) (location event)” [0122] – “The vehicle can continuously be monitoring certain components or VSMs of the vehicle through sending a VSM status query message from the wireless communications device (or other central vehicle computer) to one or more VSMs via the communications bus 58 and, in response, receiving a VSM status message from the one or more VSMs, which can include a VSM state or sensor information obtained by the VSM.” [0130] – “the vehicle can receive authentication/authorization information from a vehicle user (verifying valid reservation data) at, for example, the time when the vehicle user is detected to be at or near the vehicle. …when the vehicle determines that the vehicle user is the vehicle renter (or appears to be the vehicle renter), then the vehicle may carry out the vehicle monitoring process and other related steps. (determining events by monitoring sensors)”)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling (US 20190259227), as applied in claim 1, in view of Bergerhoff (US 20170053470).

Claim 12:
Oesterling as taught in Claim 1 teaches those limitations. Oesterling further teaches:

wherein said at least one telematic device includes a vehicle share portion,
(Oesterling – [0032] – “The vehicle can obtain the vehicle monitoring information at a central vehicle computer of the vehicle. The central vehicle computer can be any of a number of vehicle system modules (VSMs), including a telematics unit,” [0038] – “The vehicle backend services facility 80 (or "remote facility 80" for short) may be designed to provide the vehicle electronics 20 (telematic device) with a number of different system back-end functions through use of one or more electronic servers 82 and, in many cases, may be a peer-to-peer (P2P) vehicle backend services facility that provides P2P vehicle backend services. The "P2P vehicle backend services" include managing and facilitating the establishment and execution of reservations, vehicle availability, vehicle permitted use parameters or conditions, P2P reporting services, P2P user account management, and various other services or functionality of the P2P vehicle sharing services.”)
wherein said vehicle share portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device,
(Oesterling – [0039] – “Servers 82 can be computers or other computing devices that include at least one processor and that include memory. The processors can be any type of device capable of processing electronic instructions including microprocessors, microcontrollers, host processors, controllers, vehicle communication processors, and application specific integrated circuits (ASICs).” [0130] – “the vehicle can determine whether a vehicle user is a vehicle renter or a vehicle manager based on authentication/authorization information that is received at the vehicle. For example, the method 400 can be carried out without step 410 and, at step 420, the vehicle can receive authentication/authorization information from a vehicle user at, for example, the time when the vehicle user is detected to be at or near the vehicle. The vehicle user can include a key, key fob , virtual key, or other vehicle entitlement code or device ( collectively, the "vehicle key") that can be used to enable the vehicle user to operate the vehicle. The vehicle key can include certain information that identifies the user or identifies the vehicle key as being possessed by a particular person or entity, such as the vehicle manager or the vehicle renter.”)

Oesterling does not explicitly teach, however Bergerhoff, in the same field of endeavor teaches:

the electronic vehicle key device having a button configuration where either end of the button is a high or low value, wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device.
(Bergerhoff – [0043] – “This system simulating a remote key fob integrates buttons, software to calculate vehicle specific telegrams and hardware to generate vehicle specific radio frequency wavelengths separates these functions into two or more physical devices. The system simulating a remote key fob, which has been programmed to the vehicle during initial set-up, is now logically split into three parts: [0044] – “a) The mechanical buttons remain with the user, but in a smartphone application: The user may push buttons in the app to send commands to the vehicle.” [0045] – “b) The software that generates valid telegrams is now in the backend server. The calculation of parameters for the telegram can be calculated by the backend server or locally by processors in the smart phone. The backend site also references the databases for how to compose the sequence of back and forth communications with the on-board intelligence in the vehicle for the telegrams on a per particular vehicle basis.” [0047] – “access to a vehicle from a backend server that sends an access control telegram to a local client device, which establishes communication with the RF access control module in the vehicle with a receiving device installed in the vehicle and a controller that grants access upon successful authentication.” [0048] – “The backend server cloud site includes:” [0049] – “A database configured with a plurality of remote keyless entry systems.”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Vehicle monitoring system of Oesterling with the method and system for remote access control of Bergerhoff in order “to enable vehicle owners and other authorized persons to access and operate vehicles in a convenient and cost efficient way.” (Bergerhoff – [0017])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G. GODBOLD/Examiner, Art Unit 3628      

                                                                                                                                                                                                  
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628